— Respondent was admitted to the Bar by this court on November 12, 1964. A petition and supplemental petition containing nine charges of professional misconduct were served upon respondent and referred for hearing and report to a Hearing Judge. The petitions allege, inter alia, that respondent, through overreaching and manipulation of the attorney-client relationship, obtained personal loans from three clients and involved two of them in questionable financial investments; testified falsely at a prelimi*725nary hearing before petitioner; misled and deceived two other clients, caused an indorsement of their signatures to be made to a negotiable instrument without their knowledge or consent, and failed to promptly notify them of his receipt of funds belonging to them, which funds he converted. Respondent has now filed an application to resign as an attorney and for an order annulling his license to practice law and striking his name from the roll of attorneys. In his supporting affidavit, respondent states that he cannot successfully defend himself against all of the charges in the petitions. The submission of a resignation during the pendency of a disciplinary proceeding is considered tantamount to an admission of the charges contained in the petition. (Matter of Farone, 37 AD2d 287). Because of the serious nature of the charges, respondent’s resignation should be accepted and an order entered striking his name from the roll of attorneys. Respondent’s application to resign granted; resignation accepted; and respondent’s name directed to be stricken from the roll of attorneys and counselors at law, effective May 4, 1981. Sweeney, J.P., Kane, Main, Casey and Mikoll, JJ., concur.